Citation Nr: 1510250	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral eye disability, not including dry eye syndrome or a right eye lid condition, claimed as glaucoma, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was transferred to the RO in Nashville, Tennessee, in July 2009.

The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.

The Veteran was scheduled to appear at the Nashville RO for a Board hearing on July 2012.  On June 2012, the Veteran withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In February 2014, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In November 2014, the RO issued a rating decision granting service connection and assigned a 10 percent disability rating for allergic rhinitis, effective November 1, 2007, which had previously been on appeal after being denied by the RO's March 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDING OF FACT

The Veteran does not have current bilateral eye disability, not including dry eye syndrome or a right eye lid condition.


CONCLUSION OF LAW

The Veteran does not have bilateral eye disability, not including dry eye syndrome or a right eye lid condition, that is the result of disease or injury incurred in or aggravated during active military service, or which is proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in June 2007 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as, VA and private treatment records in furtherance of her claim.  

The Veteran was afforded VA examinations in July 2007 and in July 2014, the reports of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations reports are sufficient relative to the claim addressed herein, as they predicated on consideration of the STR medical reports in the Veteran's claims file, as well as specific, examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist to obtain a VA examination to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran claims entitlement to service connection for bilateral eye disability, which she asserts is due to her active military service.  Alternatively, she contends that her service-connected allergic rhinitis has caused her to monitor her eye pressure for glaucoma.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The STRs show that the Veteran denied eye trouble in a November 1981 report of medical history.  A September 1982 report of medical history reveals normal vision and no complaints of eye trouble.  An August 1983 STR shows a diagnosis of chalazion.  In an August 1990 report of medical history, the Veteran denied eye trouble.  A February 1993 STR shows a complaint of itchy eyes.  In a September 1999 report of medical history, she noted that she requires refractive lenses, but denied other eye trouble.  A July 2001 STR showed complaints of eye irritation and blurred vision.  

A September 2003 private treatment record indicates that the Veteran had a glaucoma evaluation; she reported pain in her eyes, and was given tear supplements. The private physician recommended that the Veteran schedule a follow-up appointment.  An October 2004 private treatment report shows that the Veteran was a "glaucoma suspect." 

The STRs also show that the Veteran reported eye trouble in a May 2007 report of medical assessment.  The Veteran described the eye trouble as "high eye pressure reading."  A May 2007 report of medical examination questionnaire revealed no eye trouble.

In July 2007, while the Veteran was still on active duty, she was afforded a VA eye examination.  The Veteran reported that she was diagnosed with glaucoma seven years ago.  She denied any treatment for glaucoma, but reported treatment for dry eyes with artificial tears.  She denied a history of trauma, ocular surgery, or incapacitating episode due to her vision.  The examiner concluded that the Veteran was a glaucoma suspect.  She had normal intraocular pressure, with healthy optic nerve head bilaterally.  The examiner noted visual field constriction.  The examiner recommended a follow-up appointment in six months, in order to observe the air pressure in the Veteran's eyes.  

The Veteran was afforded a VA general examination in July 2007.  Upon examination of the eyes, the examiner reported that there was no icterus.  Extraocular muscle movements are intact.  Pupils were round and reactive to light.  

Pursuant to the Board's Remand, the Veteran was afforded a VA examination in July 2014.  The examiner indicated that he reviewed the Veteran's claims file and recognized that the Veteran was diagnosed in service with chalazion in 1983.  The examiner reported that the Veteran's chalazion has since resolved.  Upon examination, there were no pupillary defects, astigmatism, or diplopia.  The examiner stated that "review of service treatment records shows no mention of 'glaucoma suspect' by an eye care professional.  There is a mention of family history of glaucoma, there is a statement in the record from 1993 from [the Veteran's] eye exam stating 'no glaucoma'...."  The examiner concluded that the Veteran had no sign of glaucoma or any other eye condition.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

The Board acknowledges that the July 2014 examiner was in error when stating that the Veteran's record is absent findings of "glaucoma suspect" from a medical professional.  This statement given by the VA examiner is not a meaningful error that compromised his medical opinion.  In this case, even if the examiner reviewed the Veteran's record, which reveals she was a "glaucoma suspect" seven years ago, it does not change the outcome that the Veteran currently is not diagnosed with glaucoma, or any time during the appeal period.   

The Board finds that the medical evidence demonstrates that while the Veteran has been found to be glaucoma suspect and closely monitored for such, there is no conformed diagnosis of glaucoma or a bilateral eye disability of record for any point during the pendency of her claim.  Without a competent medical diagnosis of an eye disability, there can be no service connection on any basis, direct, presumptive or secondary.  This is supported by the lack of findings of any bilateral eye disability in the Veteran's service treatment records or in the post-service years up to the present.  

The Veteran has not submitted any medical evidence to contradict the findings set forth in the July 2007 and July 2014 VA examination reports.  Moreover, as will be discussed below, the Veteran's self-reported history of a bilateral eye disability is not supported by the medical evidence.

The Board has considered the Veteran's lay assertions of record, including her contentions in support of a diagnosis of an eye disability, such as glaucoma.  The Veteran reported that she was diagnosed with glaucoma seven years ago.  To that end, the record reveals that she was a "glaucoma suspect," but notably, the record is absent any diagnosis of glaucoma.

Although a layperson, in some circumstances, is competent to offer a diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, an eye disability, such as glaucoma, falls outside the realm of common knowledge of a lay person.  Unlike a malady which is relatively simple to identify, such as a broken leg, an eye disability, such as glaucoma, is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that eye pressure, field of vision, and other specific findings are needed to properly assess and diagnose such a disorder, which clearly suggests a layperson is not competent to offer a diagnosis on the matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377; and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In any event, even assuming the Veteran is competent to diagnose herself with an eye disability, such as glaucoma, the Board finds that the probative value of her opinion is outweighed by the opinions of the VA examiners, each of whom clearly has greater medical training, education and experience in diagnosing disorders such as glaucoma.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Board does not dispute the Veteran's contentions that she experiences eye pain.  However, her self-reported bilateral eye disability is not supported by the medical evidence.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.) 

Accordingly, the Board finds that the evidence of record fails to show a current diagnosis of bilateral eye disability any time during the claim period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim); McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of bilateral eye disability, not including dry eye syndrome or a right eye lid condition, at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, to include on a secondary basis, for bilateral eye disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for bilateral eye disability, not including dry eye syndrome or a right eye lid condition, is denied.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection, to include on a secondary basis, for bilateral eye disability, not including dry eye syndrome or a right eye lid condition, claimed as glaucoma, is denied.



____________________________________________
Thomas H. O'Shay
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


